DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2019 and 01/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2, 4, 5, 15 are objected to because of the following informalities:  
Claim 2 recites “predicting, by the robot, a second emotion status”. Claim 2 further limit “a second emotion status” recited in claim 1. Claim 2 must refer a defined term with a definite article, e.g., “the second emotion status”. 
Claims 4, 5, 15 have a similar issue as explained for claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.

Claims 1-26 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Independent claims 1 and 14 are directed to determine a person’s emotion using an emotion prediction model obtained from information of at least one of “personalized factor information, conversation scenario information, or external environment information of the first user”. Although claims 1 and 14 are all directed to one of the four statutory categories of invention, the claims recite a number of steps of “determining…”, “predicting…” and “outputting …”, which could be performed in human mind or with a pen / a piece of paper. The dependent claims further recite steps in alternative languages. For example, when considering one alternative (e.g., “external environment information of the first user”), these dependent claims that further limit other alternatives that are not addressed do not affect the rejection to a scope being addressed. These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a mental process.  

Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application. The claims do recite “a robot” / “a processing unit” which are well-known elements of a general computer. The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

	Furthermore: an element found to amount to insignificant extra solution activity in step 2A of the subject matter eligibility analysis must be evaluate in step 2B to determine whether the element is well-understood, routine, and conventional. The step of receiving a knowledge graph from a knowledge base is a routine step of using a knowledge base. This limitation is well-understood, routine and conventional in the field. Therefore, that recited element does not amount to significantly more than an abstract idea.  

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims 14-26 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: various “unit” in claim 14, 18. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 16 recites “based on at least one of the personalized factor information, the conversation scenario information, or external environment information of the first user,” has insufficient antecedent basis. 
Claim 16 further limit a limitation defined in claim 15 and must depend from claim 15, not claim 14. 

Claim 4 recites “training, by the robot, personality information of the first user based on a basic personality template library”

A plain meaning of a term “personality information” is a type of information related to personality (e.g., a phase “a friendly person” corresponds to the claimed “personality information”). Information can be stored or retrieved. Information can also be used as training data. However, it is unclear how to train personality information. The claimed scope of claim is ambiguous. Claim 17 has a similar issue as that explained above for claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 11, 12, 14, 15, 17, 24 and 25 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Raj et al. (US PG Pub. 2018/0240454, referred to as Raj).
Raj disclosed a voice assistant (i.e., claimed “a robot”) detects a user emotion state changes at different moments ([0014-0015], [0072], a person’s emotion is changed from “SAD” to “HAPPY” when a person feels mother appears around, i.e., claimed “a first emotion status” and “a second emotion status”).

Regarding claims 1 and 14, Raj discloses a method and a robot for predicting emotion status (Abstract, Fig. 3A/3B, a voice assistant analyzing a user’s activities and predicting user’s emotion), comprising:

determining, by the robot, a first emotion status of a first user, wherein the first emotion status is an emotion status of the first user at a first moment ([0014-0015], [0035], a voice assistant (i.e., robot) determining a user’s emotion at a first time period); 
predicting, by the robot, a second emotion status based on the first emotion status and a first emotion prediction model, wherein the second emotion status is an emotion status of the first user at a second moment, and the second moment is later than the first moment ([0057], [0068], [0072], a person, e.g., wife, emotion state is changed from SAD to HAPPY after hearing “Dear, you are looking perfect” in her husband’s voice; [0018], training a personalized voice assistant using a machine learning system); and 
outputting, by the robot, a response to the first user based on the second emotion status ([0057], [0065], [0068], [0071-0072], the voice assistant outputs mother’s voice when detecting a person is in SAD emotion).

	Regarding claims 2 and 15, Raj discloses wherein the predicting, by the robot, a second emotion status based on the first emotion status and a first emotion prediction model comprises: 
determining, by the robot, the first emotion prediction model based on at least one of personalized factor information, conversation scenario information, or external environment information of the first user ([0029-0032], [0052-0055], capturing sounds in a defined area, for example, determining a user is playing a guitar in a room; [0018], train the personalized voice assistant using machine learning; [0037], conversation between a first user and second user; [0040], training personalized voice assistant using their voice samples, Note, the cited reference only needs to teach ONE alternative recited using “at least one of” / “or” to meet the claimed scope); and 
predicting, by the robot, a second emotion status based on the first emotion status and the first emotion prediction model ([0035], [0057], [0068], detecting / predicting emotion state changes by personalized voice assistant).

	Regarding claims 4 and 17, these dependent claims, although depend from claims 1 and claim 15, respectively, further limit a different alternative (“the personalized factor”) defined by dependent claims 2 and 15, respectively. These claims have antecedent basis issues. See above rejection under §112(b). Even assuming claim 4 depends from claim 2 (also claim 17 depends from claim 15), claim 4 and 17 further limit an un-addressed alternative (recited using “at least one of”) does not affect a rejection to a claimed scope defined by an alternative being addressed. 

	Regarding claims 11 and 24, Raj further discloses, wherein the conversation scenario information comprises at least one of the following information (Examiner note, these dependent claims further limit ANOTHER alternative “the conversation scenario information”; further limiting not addressed alternative does not affect rejection to the addressed scope recited by “at least one of” in claim 2 or 15): 
the personalized factor information of a second user, information about a social relationship between the second user and the first user, and data about historical communication between the second user and the first user (Examiner note, although no need to address this limitation that is regarding to another not addressed alternative, Raj also disclosed this limitation [0037], [0063], training model based on historical conversations between the first user and the second user); 
wherein the second user is one or more users in conversation with the first user ([0037], [0063], [0066], [0071-0072], historical conversations, like a first user’s mother talks to the first user).

Regarding claims 12 and 25, Raj further discloses wherein the external environment information comprises at least one type of the following information: weather information, geographical location information of the first user, the first moment, and the second moment ([0032], a person is playing guitar in a room during a first time period, [0033], playing a game at another moment; Examiner note, the reference only need to teach ONE alternative recited using “at least one”).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raj in view of Kemp et al. (US PG Pub. 2008/0201370).

Claims 3 and 16 recite limitations related to correct / update an emotion prediction model. Raj discloses training a personalized voice assistant to recognize individual person’s voice footprint ([0022], [0032], [0066], [0074-0075], [0089], analyzing data acquired at different time period to train the personalized voice assistant). Raj implicitly discloses features defined by claim 3 or 16. 

To further explicitly show updating an emotion detection model, the examiner cites Kemp which disclosed adapting a mode detection model based on new training data as well as user’s feedback (Kemp, Abstract, Fig. 6, [0012-0013], [0042], [0044]). 

Both Raj and Kemp are dealing with detecting emotion. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Raj’s teaching with Kemp’s teaching to adapt the emotion model when new training data are available. One having ordinary skill in the art would have been motivated to make such a modification to provide a lower error rate (kemp, [0004]).

Claim 5, 10, 13, 18, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Raj in view of Akbacak et al. (US PG Pub. 2014/0112556).

Regarding claims 5 and 18, Raj discloses combining information from a plurality of sensors to determine emotion of a user (Raj, [0014], [0020], [0023], [0025], [0032], audio input, images from camera). One signal (e.g., audio input) from the multiple sensors meets the claimed “a first emotion signal”. A signal from another sensor (e.g., camera) meets the claimed “a second emotion signal”. Raj discloses using information from different sensors to determine a person’s emotion. Claim 5 recites limitations related to using two related signals to determine emotions of a user. Raj implicitly discloses the claimed features. MPEP (2144.0) “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968).

To further shows some details, the examiner relies on Akbacak which discloses combines information from various sensors to determine emotions (Akbacak, [0016], [0020] [0034-0038], Fig. 1, #107, #109, #111, #113, combining information from different sensors to determine emotion states and change of emotions; also see Fig. 1c).
Both Raj and Akbacak are dealing with emotion detection. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Raj’s teaching with Akbacak’s teaching to obtain more details of using emotion signals from different sensors. One having ordinary skill in the art would have been motivated to make such a modification to improve accuracy (Akbacak, [0002]). In addition, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 10 and 23, Raj in view of Akbacak further discloses wherein the at least one sensor comprises: a sound sensor, an image sensor, a location sensor, an acceleration sensor, a gyro sensor, a geomagnetic sensor, an infrared sensor, an electrocardiogram sensor, a pulse sensor, a skin current sensor, a perspiration sensor, and an electromyographic flow sensor (Raj, [0025], audio input device, [0021], camera to obtain images).

Regarding claims 13 and 26, Raj discloses using training a personalized voice assistant by using machine learning ([0018], [0039]). Raj does not disclosed, but Akbacak, discloses “wherein the first emotion prediction model is a Hidden Markov Model” (Akbacak, [0029]). 

Both Raj and Akbacak are dealing with emotion detection. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Raj’s teaching with Akbacak’s teaching to use HMM for emotion deteciton. One having ordinary skill in the art would have been motivated to make such a modification to improve accuracy (Akbacak, [0002]). In addition, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.


Examiner’s Remarks
No prior art rejection to dependent claims 6-9 and 19-22. These claims may be allowable if overcome the rejection under §101 set forth in this office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659